In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 18-2631
GREGORY WILLIAMS,
                                                Petitioner-Appellant,

                                 v.

LEONTA JACKSON,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 1:14-cv-7407 — John Z. Lee, Judge.
                     ____________________

        ARGUED APRIL 8, 2020 — DECIDED JULY 6, 2020
                 ____________________

   Before RIPPLE, BRENNAN, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Gregory Williams appeals the de-
nial of his application for federal habeas corpus relief follow-
ing convictions in Illinois state court in two separate cases for
raping two women—oﬀenses that resulted in sentences total-
ing 66 years’ imprisonment. Williams contends that his de-
fense attorney violated his Sixth Amendment right to the ef-
fective assistance of counsel by not only advising him to reject
2                                                     No. 18-2631

a 41-year plea oﬀer, but also failing to inform him of his max-
imum sentencing exposure if he proceeded to trial in both
cases and lost. An Illinois court rejected these claims, conclud-
ing that Williams failed to provide any information pertinent
to one of the two cases that gave rise to the 41-year plea oﬀer.
Without knowing anything about that case, the Illinois court
reasoned, there was no way to assess defense counsel’s per-
formance and thus no way to conclude that Williams received
ineﬀective assistance. Finding the Illinois court’s conclusion
reasonable, the district court denied federal habeas relief. We
aﬃrm.
                                I
                                A
   Around 7:00 a.m. on January 9, 2006, a woman named J.H.
was walking near the intersection of Adams Street and
Lavergne Avenue in Chicago when a stranger, Gregory Wil-
liams, approached her, grabbed her arm, told her he had a
gun, and instructed her to accompany him to his apartment.
J.H. complied. While walking with Williams, J.H. passed both
her brother and mother, but signaled no distress and other-
wise gave them no indication that she was being held against
her will.
   Upon arriving at the apartment, Williams put a knife to
J.H.’s neck and told her to undress. He then raped her three
times while smoking crack cocaine. Williams apologized, al-
lowed J.H. to dress, and brought his baby in from the next
room for J.H. to hold. He gave her a phone and told her she
could call the police, but J.H. declined, later testifying that she
thought Williams was just testing her.
No. 18-2631                                                    3

    Later that day J.H. reported the assault to police, who took
her to a hospital. Following Williams’s arrest, J.H. identiﬁed
him in a line-up. For his part, Williams agreed to a police in-
terview and admitted that he had approached J.H., asked her
to come to his apartment, and forced her to have sex with him
against her will.
   An Illinois grand jury indicted Williams on 37 counts of
sexual assault and kidnapping. At the time, Williams also
faced charges in a second criminal case involving similar con-
duct but a diﬀerent victim, S.D. The same trial judge initially
presided over both cases.
    At a pretrial conference, Williams’s counsel expressed in-
terest in requesting a conference under Illinois Supreme
Court Rule 402(d). At a so-called 402 conference, the parties
advise the court of the facts and their views of the case, after
which the court makes a recommendation as to the appropri-
ate sentence the defendant should serve. See Ill. Sup. Ct. R.
402. The defense and the prosecution are free to accept that
sentence by agreeing to a guilty plea or to reject it and proceed
to trial. See id.
   Williams’s counsel focused her eﬀorts on mounting an ar-
gument that he was “guilty but mentally ill” (often short-
handed as GBMI) under Illinois law. She requested a clinical
exam to assess Williams’s mental ﬁtness, but both experts she
consulted opined that he was legally sane at the time of his
oﬀense against J.H. Counsel’s comments in open court in the
weeks leading to the 402 conference suggested that she did
not fully understand the nature of GBMI. For example, at a
February 2008 conference, counsel stated that she planned to
present a “defense” of GBMI. As Judge Joseph Claps ex-
plained, however, GBMI is not a defense under Illinois law
4                                                     No. 18-2631

and does not aﬀect a defendant’s culpability or the length of
his sentence. Rather, a determination that a defendant is
guilty but mentally ill aﬀects only whether he receives mental
health treatment in custody. See 730 ILCS 5/5-2-6(a) (stating
that where a defendant has been found GBMI, “[t]he court
may impose any sentence upon the defendant which could be
imposed pursuant to law upon a defendant who had been
convicted of the same oﬀense without a ﬁnding of mental ill-
ness”).
    The trial court held the 402 conference on March 11, 2008.
Just before the conference began, Williams’s counsel repeated
her intention to argue that he was GBMI. Judge Claps again
asked her what diﬀerence that would make to Williams’s sen-
tence because GBMI “really is only a direction to the Depart-
ment of Corrections to get [Williams] mental health treatment.
It doesn’t change anything.”
     In keeping with established practice, Judge Claps held the
402 conference oﬀ the record and then went back on the rec-
ord to recommend a sentence of 20 years’ imprisonment “in
the ﬁrst case” and 21 years in the second, for a total of 41 years.
(It is unclear whether “the ﬁrst case” referred to J.H.’s case or
S.D.’s case.) After consulting with Williams, his defense attor-
ney informed the court that he rejected the plea oﬀer and re-
quested a bench trial in the J.H. case, at which she planned to
present what she called the “aﬃrmative” or “pseudo-aﬃrm-
ative defense” of GBMI.
    At the ensuing bench trial, defense counsel did little to
contest the sexual assault charges against Williams. Indeed,
the parties stipulated not only to the admission of J.H.’s line-
up identiﬁcation, but also to forensic evidence showing that
the semen recovered from J.H. matched Williams’s DNA. The
No. 18-2631                                                   5

state presented several witnesses, including J.H., her mother,
one of the detectives who interviewed Williams following his
arrest, as well as expert witness Dr. Roni Seltzberg of the Cir-
cuit Court’s Forensic Clinical Services, who had examined
Williams twice and opined that he was legally sane at the time
he raped J.H. Meanwhile the defense called only one witness,
Dr. Carl Wahlstrom, who testiﬁed that Williams had a long
history of mental illness, schizophrenia, and a low IQ, but
agreed that he was legally sane at all relevant times. Wil-
liams’s counsel also argued that the state had not met its bur-
den on the kidnapping charge, emphasizing that J.H. made
little eﬀort to get away and did not cry out to her mother or
brother when she passed them on the street.
   The trial court found Williams guilty of six counts of ag-
gravated sexual assault, one count of aggravated kidnapping,
and one count of kidnapping. It sentenced Williams to con-
secutive 22-year terms of imprisonment for each of the three
rape charges and concurrent 22-year terms for the remaining
counts, for a total of 66 years in prison. The court further
found that Williams was not GBMI.
    Still pending was Williams’s other case—the one involv-
ing S.D.—which originated with Judge Claps but was trans-
ferred to a new judge after Williams was convicted in J.H.’s
case. Williams ultimately pleaded guilty in S.D.’s case and
was sentenced to three consecutive 10-year terms of impris-
onment (30 years total), to be served concurrently with his 66-
year sentence in J.H.’s case.
    The Illinois Appellate Court aﬃrmed Williams’s convic-
tion and sentence in J.H.’s case, and the Illinois Supreme
Court denied his petition for leave to appeal.
6                                                   No. 18-2631

                               B
    Williams next sought postconviction relief in state court.
His pro se petition argued that his counsel provided constitu-
tionally ineﬀective assistance in advising him to reject the 41-
year sentence Judge Claps recommended after the 402 hear-
ing. The postconviction trial court applied the familiar test for
ineﬀective assistance from Strickland v. Washington, 466 U.S.
668 (1984). To prevail, Williams had to make the twofold
showing that his counsel’s performance was deﬁcient, or “fell
below an objective standard of reasonableness,” id. at 687–88,
and that the errors prejudiced him because there was “a rea-
sonable probability that, but for counsel’s unprofessional er-
rors, the result of the proceeding would have been diﬀerent,”
id. at 694.
    Williams alleged that his trial counsel’s performance fell
short in two ways. First he contended that she failed to inform
him of the consequences of rejecting the 41-year sentence and
proceeding to trial in the J.H. and S.D. cases. Williams claimed
that his attorney “wouldn’t answer [his] questions, or take
reasonable steps to ensure [he] possessed a basic knowledge
or understanding of the numerous crimes, counts and ac-
tions” against him, and that after the 402 hearing, she “never
advised [him] as to the possible consequences of rejecting the
plea oﬀer.”
    Trial counsel’s failings were signiﬁcant, Williams insisted,
because of the consecutive nature of the sentences he faced
under Illinois law. He was charged in the J.H. case with three
counts of criminal sexual assault and multiple counts of kid-
napping, each of which carried 6 to 30 years’ imprisonment.
Illinois law imposes mandatory consecutive sentences for
criminal sexual assault and permits consecutive sentences in
No. 18-2631                                                     7

other circumstances. See 730 ILCS 5/5-8-4(d)(2); 730 ILCS 5/5-
8-4(a)–(c), (e). Stacking his sentences for sexual assault and
kidnapping, Williams argued that he faced at least 24 to 120
years’ imprisonment in J.H.’s case—more than the 20 or 21
years recommended at the 402 conference—and that his trial
counsel failed to inform him of this sentencing exposure.
    Williams alleged that his counsel performed deﬁciently in
another way, too. Separate and apart from her alleged failure
to inform him of the sentences he faced if convicted of kid-
napping and raping J.H., Williams claimed that her recom-
mendation to reject the 41-year plea oﬀer was ill-advised. Ac-
cording to Williams, his counsel told him that under a plea
agreement he would have to serve 85% of “the largest term”
(21 years) and that this was “too much time” because “the
State had no evidence.” Williams argued that this advice was
unreasonable given the strength of the state’s evidence
against him in J.H.’s case, including his admission to the
rapes, J.H.’s identiﬁcation of him as the oﬀender, and the
DNA evidence linking him to the crimes.
   Williams insisted that his counsel’s errors prejudiced him
because he otherwise would have accepted the 41-year plea
recommended by Judge Claps at the 402 conference. As Wil-
liams put it, “it is a far cry to contend that had [he] been fully
cognizant and appreciative of the potential detriment follow-
ing a ﬁnding of guilt, he would have knowingly rejected the
Court’s merciful oﬀer.”
    Noticeably absent from Williams’s petition for postconvic-
tion relief, however, was any meaningful information about
the case involving S.D. He did not recount the advice he re-
ceived in that case, let alone explain why he pleaded guilty in
the S.D. case while proceeding to trial in the J.H. case. The
8                                                   No. 18-2631

postconviction record lacked even basic information about
S.D.’s case—not the strength of the state’s evidence, nothing
about any defenses Williams may have had, not even the par-
ticular facts of the oﬀense.
    The Illinois court denied Williams’s petition as “frivolous
and patently without merit.” It found his claim that his trial
counsel had unreasonably advised him to reject a favorable
plea oﬀer too “generalized,” and her view that the plea oﬀer
was “too much time” not “unreasonable or misleading.” The
court added that Williams had not shown enough objective
evidence of prejudice—“that he would have accepted the plea
had counsel acted diﬀerently.” The court did not address Wil-
liams’s other claim of deﬁcient performance—that his counsel
failed to even inform him of the consequences of rejecting the
plea oﬀer and proceeding to trial.
    The Illinois Appellate Court aﬃrmed the denial of post-
conviction relief. Like the trial court, the appellate court did
not directly address Williams’s claim that defense counsel
had failed to inform him of the sentence he faced at trial, in-
stead focusing on his claim that she told him the plea oﬀer
was “too much time.” The court held that this advice did not
constitute deﬁcient performance. For one thing, the court
said, Williams’s counsel could have reasonably thought that
he might be acquitted of the aggravated kidnapping charge—
which could have brought his minimum sentence down to 18
years, less than the 20 or 21 years recommended at the 402
conference. Counsel had cross-examined J.H. to this eﬀect at
trial in an eﬀort to establish that she never attempted to escape
Williams’s grasp.
   Even more central to the state court’s aﬃrmance was that
the 41-year plea oﬀer pertained to two separate cases—J.H.’s
No. 18-2631                                                   9

case and S.D.’s case. Yet recall that Williams’s postconviction
petition related only to J.H. and said nothing of S.D. The state
court highlighted this gap in the record, stressing that Wil-
liams “ha[d] not described the oﬀense [in S.D.’s case] in any
detail, much less shown that counsel’s advice to reject the of-
fer was unsound as to the second oﬀense.” This omission
doomed Williams’s claim of deﬁcient performance, the court
explained, because it was “entirely possible that counsel ad-
vised [him] to reject the plea oﬀer, because he stood a chance
of acquittal or a lesser sentence in the second case.”
   Having rejected Williams’s claim for failure to show deﬁ-
cient performance, the Illinois Appellate Court declined to
consider prejudice, though it expressed skepticism that he
had established that prong either. The appellate court there-
fore denied postconviction relief, and the Illinois Supreme
Court denied leave to appeal.
                               C
    His state remedies exhausted, Williams invoked 28 U.S.C.
§ 2254 and sought habeas relief in federal court. To obtain re-
lief, Williams had to establish that the Illinois Appellate
Court’s decision denying postconviction relief reﬂected an
unreasonable application of federal law or was based on an
unreasonable factual determination. See id. § 2254(d)(1)–(2).
    Unable to ﬁnd that the state court’s decision was unrea-
sonable, the district court denied relief. It began by focusing
on trial counsel’s advice to Williams to reject the 41-year plea
oﬀer, which the Illinois Appellate Court held did not consti-
tute deﬁcient performance. The district court found the state
court’s conclusion reasonable. It underscored the dearth of in-
formation in the record about S.D.’s case and reasoned that
10                                                  No. 18-2631

rejecting the plea might have seemed like “the better net deci-
sion for both cases.”
    The district court then turned to Williams’s allegation that
his defense attorney failed to inform him of the sentences he
faced at trial. While observing that the state court “did not di-
rectly address this aspect of Williams’s claim,” the district
court nevertheless continued to give the state court deference
under § 2254(d), applying the principle that it may “pre-
sume[] that the state court adjudicated the claim on the merits
in the absence of any indication or state-law procedural prin-
ciples to the contrary.” Harrington v. Richter, 562 U.S. 86, 99
(2011). Through this lens the district court again concluded
that the state court’s decision rejecting Williams’s claim was
reasonable. It explained that the allegations Williams ad-
vanced in his postconviction petition were “suﬃciently vague
and contradictory” that “a fairminded jurist could ﬁnd the ev-
idence insuﬃcient” to support his claim.
    As the district court recognized, the state court held only
that Williams failed to show deﬁcient performance without
addressing the prejudice prong of his ineﬀective assistance
claim. The district court nevertheless proceeded to evaluate
prejudice de novo and concluded that Williams could not sat-
isfy that prong either—an additional basis for denying him
habeas relief. The district court again highlighted the “gaping
hole in the record” about S.D.’s case, a gap that impeded its
ability to assess the 41-year package deal oﬀered to Williams
for both rape cases—the J.H. and S.D. cases. For all it knew,
the court said, “the evidence was scant on the other case and
acquittal was likely, making the overall plea” less attractive.
   The district court likewise rejected Williams’s request for
an evidentiary hearing. Williams had argued that such a
No. 18-2631                                                    11

hearing was necessary to develop the facts of his ineﬀective
assistance claim—to determine why his trial counsel advised
him to reject the plea oﬀer and what information she had or
had not given him about the sentence he faced at trial. In eval-
uating this request, the district court applied 28 U.S.C.
§ 2254(e)(2), which allows a hearing for a petitioner who
failed to develop the factual basis of his claim in state court,
but only if he presents new evidence of his innocence. Because
Williams never alleged that a hearing would establish his in-
nocence, the court held that he was ineligible for an eviden-
tiary hearing.
   Williams now appeals.
                                II
                                A
    Like the district court, we begin with the decision of the
Illinois Court of Appeals, the last state court to consider Wil-
liams’s ineﬀective assistance claim on the merits in a reasoned
opinion. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). Con-
gress has authorized us to grant habeas relief only if that de-
cision “was contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law” or “was based on an
unreasonable determination of the facts.” 28 U.S.C.
§ 2254(d)(1)–(2).
    “If this standard is diﬃcult to meet, that is because it was
meant to be.” Harrington, 562 U.S. at 102. Section 2254(d) re-
quires Williams to show that the state court’s ruling “was so
lacking in justiﬁcation that there was an error well understood
and comprehended in existing law beyond any possibility for
fairminded disagreement.” Id. at 103. We aﬀord the state court
great deference because habeas corpus serves as a “‘guard
12                                                   No. 18-2631

against extreme malfunctions in the state criminal justice sys-
tems,’ not a substitute for ordinary error correction through
appeal.” Id. at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307,
332 n.5 (1979) (Stevens, J., concurring in judgment)).
    A defendant has a Sixth Amendment right to eﬀective as-
sistance of counsel in considering whether to accept a plea of-
fer. See Laﬂer v. Cooper, 566 U.S. 156, 168 (2012). As the state
court and the district court recognized, to establish the denial
of this right, a petitioner like Williams must show that his
counsel’s performance fell below a reasonable standard and
that counsel’s errors prejudiced him. See Strickland, 466 U.S.
at 687–88, 694. An attorney’s advice to reject a plea “is deﬁ-
cient if the attorney grossly mischaracterizes the evidence or
advises a client to reject a plea oﬀer and go to trial in the face
of overwhelming evidence and no viable defenses.” Torres-
Chavez v. United States, 828 F.3d 582, 585 (7th Cir. 2016). And
to show prejudice from this type of error, a defendant “must
demonstrate a reasonable probability [he] would have ac-
cepted the earlier plea oﬀer” if his counsel had not performed
deﬁciently. Missouri v. Frye, 566 U.S. 134, 147 (2012).
   It is especially diﬃcult to prevail on an ineﬀective assis-
tance of counsel claim in federal habeas because Strickland
and § 2254(d) together create “doubly deferential judicial re-
view.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).
                                B
    Recall the crux of the Illinois Appellate Court’s decision: it
denied Williams postconviction relief because the factual void
in S.D.’s case meant that he could not show deﬁcient perfor-
mance. The Illinois court stopped there and explicitly re-
frained from considering the prejudice prong. The district
No. 18-2631                                                      13

court found the state court’s decision reasonable but also pro-
ceeded further and, in the alternative, considered the preju-
dice prong of the ineﬀective assistance claim de novo. It con-
cluded that Williams had not met his burden on that front ei-
ther.
   No matter which part of the inquiry we consider—deﬁ-
cient performance or prejudice—we come to the same conclu-
sion: the state court’s decision did not reﬂect an unreasonable
application of the controlling legal standards announced by
the Supreme Court in Strickland and Frye.
   Foremost, we know much too little about the case involv-
ing S.D. and the advice Williams received from his counsel in
that case. The record is all but silent on that front. For his part,
Williams points to the little information we do have. We know
that Judge Claps heard about both cases at the 402 conference
and recommended a similar sentence in each—20 years’ im-
prisonment in one case and 21 years in the other. And we
know that Williams ultimately pleaded guilty in S.D.’s case to
two counts of aggravated sexual assault and one count of ag-
gravated kidnapping—charges similar to the ones he faced in
J.H.’s case.
    This information is too paltry, though, to say with any cer-
tainty that Williams’s trial counsel performed deﬁciently in
J.H.’s case. Williams gave no indication of the respective
strength of the parties’ cases—whether the prosecution had
forensic evidence or victim testimony, for example, and
whether he could have countered with a viable defense or a
credible alibi. We do not even know the particulars of Wil-
liams’s oﬀense conduct in S.D.’s case, let alone the answers to
these questions. Absent such information, we have no mean-
ingful way of evaluating counsel’s advice to Williams to reject
14                                                  No. 18-2631

the 41-year sentence for both cases. Half of the equation re-
mains empty. As the district court observed, Williams may
have stood a chance of acquittal or a lighter sentence in S.D.’s
case, making the combined 41-year plea oﬀer a bad bargain.
We have no way of knowing for sure.
    Williams begs to diﬀer. He contends that the information
we do have about S.D.’s case—the similarity of the charges
and recommended sentence—lends itself to an inference that
conviction was likely in both the J.H. and S.D. cases. Williams
also highlights the part of his petition where he alleged that
his counsel “never advised [him] as to the possible conse-
quences of rejecting the plea oﬀer.” That plea oﬀer related to
both cases, Williams’s argument goes, so we should interpret
his petition to allege that he received inadequate advice as to
both.
    We need not reach a conclusion on whether Williams met
his burden of showing deﬁcient performance. Section 2254(d)
requires us to ask merely whether the state court’s answer to
that question reﬂected an unreasonable application of federal
law or was based on an unreasonable determination of the
facts. On this record, the Illinois Appellate Court sensibly con-
cluded that it had too little information to judge the advice
Williams received in connection with the 41-year plea oﬀer.
The inferences that Williams asks us to draw from his petition
may be fair, but so are those made by the Illinois Appellate
Court. We therefore cannot say that the state court unreason-
ably applied the controlling legal standard when it rejected
Williams’s ineﬀective assistance claim for failure to show de-
ﬁcient performance.
    The state court stopped at deﬁcient performance. The dis-
trict court went further, however, and provided an alternative
No. 18-2631                                                   15

basis for denying Williams’s claim for habeas relief: Williams
had not shown prejudice. Because the state court did not de-
cide the prejudice question, the district court evaluated it de
novo, as do we. See Quintana v. Chandler, 723 F.3d 849, 853 (7th
Cir. 2013) (“[W]hen a state court makes the basis for its deci-
sion clear, [§] 2254(d) deference applies only to those issues
the state court explicitly addressed.”) (citing Wiggins v. Smith,
539 U.S. 510, 534 (2003)).
    To show prejudice Williams had to establish a reasonable
probability that but for his attorney’s errors, he would have
accepted the 41-year plea oﬀer at the 402 conference. See Frye,
566 U.S. at 147. Williams’s failure to supply information about
S.D.’s case impedes this inquiry as well. Without even a su-
perﬁcial familiarity with that case, we cannot know with con-
ﬁdence that Williams would have accepted a combined 41-
year plea. For this reason, too, Williams’s ineﬀective assis-
tance claim fails when we consider his allegation that his
counsel failed to inform him of the sentencing exposure he
faced if convicted in both the J.H. and S.D. cases. Even if we
assumed deﬁcient performance, we lack the information nec-
essary to measure the probability that he would have ac-
cepted the plea under other circumstances. See id. at 150 (ob-
serving that “in some cases defendants must show more than
just a guilty plea to a charge or sentence harsher than the orig-
inal oﬀer” to establish prejudice).
                               III
   A ﬁnal issue remains. Williams requested an evidentiary
hearing on his ineﬀective assistance claim. We agree with the
district court’s decision to deny that request but reach that
conclusion by traveling a diﬀerent path.
16                                                    No. 18-2631

    The operative standard for whether a habeas petitioner is
entitled to an evidentiary hearing comes from 28 U.S.C.
§ 2254(e)(2), which provides that if a habeas petitioner “has
failed to develop the factual basis of a claim in State court pro-
ceedings, the court shall not hold an evidentiary hearing on
the claim unless the applicant shows that . . . the facts under-
lying the claim would be suﬃcient to establish by clear and
convincing evidence that but for constitutional error, no rea-
sonable factﬁnder would have found the applicant guilty of
the underlying oﬀense.”
    The district court made quick work of Williams’s request,
explaining that because he made no claim of innocence, he
was ineligible for an evidentiary hearing. But focusing on the
innocence requirement skims over an issue more fundamen-
tal and salient to Williams’s case. That requirement applies
only if the petitioner “has failed to develop the factual basis
of a claim in State court proceedings.” Id. Section 2254(e)(2)
does not prohibit a hearing where the petitioner’s failure to
develop the factual basis for his claim was beyond his control.
Put diﬀerently, § 2254(e)(2) does not bar an evidentiary hear-
ing “unless there is lack of diligence, or some greater fault,
attributable to the prisoner or the prisoner’s counsel.” Wil-
liams v. Taylor, 529 U.S. 420, 432 (2000). Diligence requires that
a prisoner “made a reasonable attempt, in light of the infor-
mation available at the time, to investigate and pursue claims
in state court,” even if those eﬀorts are unsuccessful, id. at 435,
and “at a minimum, [sought] an evidentiary hearing in state
court,” id. at 437.
    Whether Williams exercised diligence in developing the
factual basis for his claim is a close and diﬃcult question, in
no small part because he did seek an evidentiary hearing in
No. 18-2631                                                  17

state court. In his state postconviction petition, Williams re-
quested a hearing, described the basis for his claim, and in-
cluded an aﬃdavit swearing to the truth of his allegations.
The state appellate court recognized that the only evidence he
could present of private discussions with his attorney would
be his own testimony and his counsel’s, and that at the plead-
ing stage, he could be excused for failing to present an aﬃda-
vit by his counsel. If J.H.’s case were the only one at issue,
Williams’s eﬀorts may have been enough to show diligence.
See Avila v. Richardson, 751 F.3d 534, 537 (7th Cir. 2014) (ﬁnd-
ing diligence because the petitioner “consistently presented
his claim at each stage of post-conviction proceedings”); Davis
v. Lambert, 388 F.3d 1052, 1061 (7th Cir. 2004) (ﬁnding dili-
gence where a petitioner’s pro se petition requested an eviden-
tiary hearing, described the hypothetical content of testimony
he wanted his counsel to present at trial, and veriﬁed his alle-
gations with a sworn aﬃdavit).
    In the end, however, we conclude that Williams failed to
show the diligence necessary to obtain an evidentiary hearing
for the same reason his claim fails on the merits. Williams had
to do more than allege that his trial counsel provided ineﬀec-
tive assistance regarding the 41-year plea oﬀer for two cases.
He had to color in that claim with information relevant to both
the J.H. and S.D. cases. While we recognize the limitations a
prisoner may face in ﬁling a postconviction petition pro se,
that does not explain the wholesale absence of information
about S.D.’s case. As the defendant, Williams presumably
knew something about the state’s charges and evidence
against him, his potential defenses, or at least the advice he
received in connection with his plea. He could have conveyed
this information in general terms, or at the very least, ex-
plained why it was omitted. Instead the Illinois Appellate
18                                                  No. 18-2631

Court was left with a factual void about S.D.’s case. It chose
to aﬃrm the denial of his habeas claim, and reasonably so.
    Looking at the same record, we cannot say that Williams
satisﬁed the standards for receiving an evidentiary hearing in
federal court. To be sure, a hearing may have helped Williams
ﬂesh out the allegations he did make—those speciﬁc to J.H.’s
case. There is little doubt that he raised a serious question
about the adequacy and quality of the advice he received in
that case. But our inquiry is not whether a hearing would have
helped Williams present evidence surrounding J.H.’s case
alone. By its terms, § 2254(e)(2) focuses our inquiry on
whether he was diligent in developing the factual basis for the
entirety of his ineﬀective assistance claim. Doing so required
him to provide facts about S.D.’s case as well. Properly
framed, the question whether Williams is entitled to an evi-
dentiary hearing depends on whether he exercised diligence,
which he did not do. We therefore agree with the district court
that Williams is entitled neither to habeas relief nor to an evi-
dentiary hearing.
     For these reasons, we AFFIRM.